DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2, 3, 4, 11, 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the upper heater provided on a side wall of the film forming chamber above the substrate and the first cooler and the upper heater are separated vertically such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 5647945 to Matsuse et al in view of United States Patent Application No. 2009/0151639 to Kasai et al is presented below.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5647945 to Matsuse et al in view of United States Patent Application No. 2009/0151639 to Kasai et al.
In regards to Claim 1, Matsuse teaches a film forming apparatus Fig. 5 comprising: a film forming chamber 61 capable of housing a substrate 8 therein; a gas supplier (processing gas supply system 100 and nozzles at the ends of 111 101 102) located in an upper part of the film forming chamber (as it is in the top half of the chamber) and having a plurality of nozzles (openings 111, 101, 102) supplying gases onto a film forming face of the substrate (Col. 15 line 44-Col. 16 line 65); a heater (the combination of 84, 124, 128 heaters) configured to heat the substrate (as heater 84 heats the substrate and 124 and 128 creates warm chamber walls which implicitly heat the substrate), the heater including an upper heater 124 located above the substrate; a first protection cover (plate including flange of 92) having a plurality of opening parts (openings in 92 surrounding the nozzles or pipe openings of 111, 101, 102; the interpretation of opening being that of a noun, or implicit structure of an opening and not an action or function) below the gas supplier (as it is below the nozzles); a temperature-increase suppression region close to a bottom of the gas supplier (as it is below the nozzles) and near the upper heater (as shown in Fig. 5, in which a temperature increase of the gases is suppressed (as 90 is cooled by 123, thus implicitly cooling the gases); and a first cooler 123 located on a first sidewall part of the film forming chamber (wall of 90) around the temperature-increase suppression region, and configured to suppress a temperature increase of the gas in the temperature-increase suppression region using a refrigerant (as the walls are cooled that directly surround and contact the gas in the 

    PNG
    media_image1.png
    623
    831
    media_image1.png
    Greyscale

Matsuse teaches that the temperature increase suppression region/showerhead 90, is cooled to prevent films from being deposited on the showerhead (Col. 19 lines 24-42).
Matsuse does not expressly teach the first cooler and the upper heater are separated vertically.
Kasai teaches a showerhead 22 Fig. 1, where there is a heater 38, which is an upper heater provided on a sidewall of the film forming chamber above the substrate, as it is a heater for the showerhead, the showerhead also having a first cooler 36 that 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Matsuse, to rearrange the first cooler and the upper heater to be separated vertically and on the vertical sidewalls, as per the teachings of Kasai. One would be motivated to do so for the predictable result of improving the heat conduction and allow for more close control of temperature. See MPEP 2143, Motivations A.
The resulting apparatus fulfills the limitations of the claim 1.
In regards to Claim 2, Matsuse teaches a second protection cover 96 covering a first sidewall part (end portion of the sidewalls of 90) of the film forming chamber around the temperature-increase suppression region, as shown in Fig. 5.  
In regards to Claim 11, Matsuse teaches the first protection cover has a plurality of holes located substantially uniformly in a plane of the first protection cover, as shown in Fig. 5 above, for the nozzles.
In regards to Claim 16, Matsuse teaches the gas supplier changes flow rates of the gases according a distance from a center of the substrate (see valves and mass flow controllers, used for uniform gas mixing and coating, Col. 15 line 34-Col.16 line 62).
In regards to Claim 17, Matsuse teaches some of the opening parts of the first protection cover are provided at positions corresponding to the nozzles of the gas .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5647945 to Matsuse et al in view of United States Patent Application No. 2009/0151639 to Kasai et al, as per United States Patent Application No. 2011/0206866 to Suzuki et al. 
The teachings of Matsuse in view of Kasai are relied upon as set forth in the above 103 rejection.
In regards to Claims 3 and 4, Matsuse in view of Kasai teach the first sidewall part of the film forming chamber around the temperature- increase suppression region has an inside diameter smaller than an inside diameter of a second sidewall part of the film forming chamber located below the first sidewall part (as per the annotated copy of Fig. 5 above), but does not expressly teach the apparatus further comprises a third protection cover covering a stepped portion between the first sidewall part and the second sidewall part.  
Suzuki teaches a protection cover 2, i.e., a third protection cover that covers the entirety of the inside of the apparatus chamber, such that it would implicitly cover a stepped portion between the first sidewall part and the second sidewall part, the third protection cover that is a liner and prevents particle or metal contamination of the substrate during processes and prevents corrosion of the inner surfaces of the chamber [0035-0036].

The resulting apparatus fulfills the limitations of the claim. 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5647945 to Matsuse et al in view of United States Patent Application No. 2009/0151639 to Kasai et al, and in further view of United States Patent Application No. 2013/0152853 to Suzuki et al.
The teachings of Matsuse in view of Kasai are relied upon as set forth in the above 103 rejection.
In regards to Claim 15, Matsuse in view of Kasai does not expressly teach a second cooler located on the gas supplier and configured to cool the temperature-increase suppression region using a refrigerant.  
Suzuki teaches a showerhead/gas supplier 124 Fig. 1 where there is a second cooler 142, such that the second cooler is located on the gas supplier and configured to cool the temperature suppression region using water/refrigerant as it cools inside the showerhead [0043-0148], and prevents a film from forming inside of the showerhead [0096-0101].

The resulting apparatus fulfills the limitations of the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of United States Patent No.  10745824 to Suzuki in view of United States Patent No. 5647945 to Matsuse et al. The claims are compared below and the Examiner notes that they have overlapping structures that would result in the double patenting rejection:
15/814172
U.S. Patent No.  10745824 to Suzuki



a gas supplier located in an upper part of the film forming chamber and having a plurality of nozzles supplying gases onto a film forming face of the substrate; 

a heater including an upper heater provided on a side wall of the film forming chamber above the substrate, the heater configured to heat the substrate; 

a temperature-increase suppression region close to a bottom of the gas supplier, 

in which a temperature increase of the gases is suppressed; 





and a first cooler located on a first sidewall part of the film forming chamber around the temperature-increase suppression region, and configured to suppress a temperature increase of the gas in the temperature-increase suppression region using a refrigerant, 

wherein the first cooler and the upper heater are separated vertically.
A film forming apparatus comprising: a film forming chamber configured to house therein a substrate to perform film forming processing; 
a gas supplier located in an upper part of the film forming chamber and including a nozzle supplying a process gas onto the substrate; and 

a heater including an upper heater provided on a side wall of the film forming chamber above the substrate, the heater being configured to heat the substrate, 

wherein the film forming chamber has a temperature-increase suppression region being a lower part of the gas supplier and suppressing a temperature increase of the gas supplied to an upper part of the heater, the temperature-increase suppression region is located below the nozzle, the heater is located below the temperature-increase suppression region, the film forming apparatus further comprises 

a cooler located on a first sidewall part of the film forming chamber around the temperature-increase suppression region, and configured to suppress a temperature increase of the gas in the temperature-increase suppression region using a refrigerant, 

and the cooler and the upper heater are separated vertically.


It is noted that Suzuki does not claim “a first protection cover having a plurality of opening parts below the gas supplier. However, the teachings of Matsuse does teach the first protection cover, as per the rejection above, and it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2009/0081878 to Dhindsa, which also teaches a cooling plate on top of a heating plate in a showerhead.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716